Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the aperture array comprising a metal- coated membrane having an aperture formed therein at each of the plurality of locations, wherein the apertures are configured to pass radiation; wherein the wavefront sensor is configured to be positioned in a beam of radiation and to measure wavefront tilts with spectral resolution across the beam of radiation at each location in the aperture array” along with all other limitations of the claim. 
As to claim 13, the prior arts alone or in combination fail to disclose the claimed limitations such as, “etermining, using a processor, an operating condition of the radiation source arrangement based at least partly on the wavefront tilt, wherein the wavefront tilts are measured with spectral resolution at each location in the array of locations; and adjusting an operating parameter of the method automatically in 

As to claim 21, the prior arts alone or in combination fail to disclose the claimed limitations such as, “determining, using a processor, an operating condition of the radiation source arrangement based at least partly on the wavefront tilt, wherein the wavefront tilts are measured with spectral resolution at each location in the array of locations; adjusting an operating parameter of the method automatically in response to the operating condition determined by the processor” along with all other limitations of the claim. 

 

Claims 2-12 and 14-20 are allowable due to their dependencies. 
The closest references, Hutchin et al (US 20030222196 A1) and Hayes (US5861323)alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886